Citation Nr: 1138584	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  11-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, claimed as arthritis.

2.  Entitlement to service connection for a left knee disorder, status post total knee arthroplasty (TKA).

3.  Entitlement to service connection for a right knee disorder, status post total knee arthroplasty (TKA).

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left hand disorder, classified as history of left middle finger infection.

7.  Entitlement to service connection for colitis, status post colostomy.

8.  Entitlement to special monthly compensation based on need for aid and attendance, or based on housebound status.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946.  His service includes combat in World War II.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in part denied the enumerated issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for the following disorders; right wrist arthritis, disorders of both knees, left and right shoulder disorders, colitis (status post colostomy), and a left hand disorder currently classified as residuals of left middle finger infection.  He alleges these disorders stem from his combat service during World War II.  He also alleges entitlement to special monthly compensation based on the need for aid and attendance.  

The RO denied most of the claims finding that the conditions claimed were not shown in service treatment records.  No examinations were afforded to ascertain whether or not the Veteran's currently reported conditions were likely related to his period of service and combat duty.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303  (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the provisions of section 1154(b) must be properly addressed in considering all the issues on appeal for which the Veteran claims entitlement to service connection.

The Board finds that it is necessary to remand the entire appeal for further development.  The RO has failed to properly address the Veteran's combat experiences in denying all the issues on appeal.  His World War II combat history is well documented, as his awards include a Purple Heart among others, and he is noted to have served in combat campaigns that include Rhineland, Ardennes and Central Europe.  His lay history includes a copy of a letter he sent home while in service in 1945 describing being knocked out from an explosion of a German shell nearby.  He alleges his current disorders result from such combat.  

While the Veteran's lay history of a mortar injury was noted in the statement of the case of March 2011 for the recurrent colitis, status post colostomy, the RO failed to properly consider the combat provisions of 38 U.S.C.A. 1154(b) for this issue.  Specifically, the RO continued to deny the claim based on there being no evidence of treatment for colitis problems, failing to properly consider the combat history which he gave as resulting in this condition.  In regards to the remaining issues, the RO failed even to acknowledge combat at all, but merely denied the claims on the basis of there either being no evidence of treatment for the claimed disorders in service, or in the case of the left hand disorder, finding that the documented infected left middle finger in service was acute and transitory, resolving without residuals. 

VA should afford the Veteran examinations to ascertain the likelihood that the claimed conditions have some connection to service and combat duty.   

In addition, the matters must be remanded to attempt to obtain additional treatment records cited by the Veteran in a letter sent in March 2011.  Among the list of records which do not appear to have been obtained by the RO, are VA treatment records from doctors at the VA medical centers in West Palm Beach, Florida and Bay Pines, Florida.  The current VA treatment records associated with the claims file are noted to be from Connecticut.  

The Veteran should additionally be afforded the opportunity to provide further detail as to how his currently claimed disorders are related to his combat service, as the current lay evidence is somewhat vague as to causation for a number of his claimed disorders.  

Finally, the Board notes that for purposes of possibly establishing chronicity (and credibility), the Veteran is noted to have originally filed a claim for service connection for a left wrist disorder, a left knee disorder and a stomach disorder back in February 1946, shortly after discharge.  It appears this was never addressed by the RO until the current rating on appeal.  

As to the claim for entitlement for aid and attendance/housebound, this matter is inextricably intertwined with the other issues on appeal.  Thus consideration of this issue must be deferred until the remaining issues are resolved.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the VA and private records specifically cited by the Veteran in his letter dated March 30, 2011, to include records from VA medical providers from West Palm Beach, Florida and Bay Pines, Florida.  The AOJ should also, request that the Veteran identify the names, addresses, and dates of treatment for any additional medical care providers who may possess additional records showing treatment for his claimed disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  The AOJ should request the Veteran provide additional details pertaining to incidents during his combat service and how such incidents are causally related to his currently claimed disorders of a right wrist disorder, left and right knee disorders, left and right shoulder disorders, left hand disorder and colitis.  

3.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed right wrist disability, bilateral knee disability, bilateral shoulder disability and left hand (to include finger) disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI (if further indicated).  All manifestations of current disability should be described in detail.  The examiner should address each of the following:  

(a)  Does the veteran have any current, chronic disability in his right wrist, left knee, right knee, left shoulder, right shoulder, and/or left hand (including middle finger)?  

(b)  If so, is it at least as likely as not that any disability of his right wrist, left knee, right knee, left shoulder, right shoulder, and/or left hand began in service, was aggravated by service (if found to preexist service) or is due to arthritis that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records (which do include treatment for a left middle finger infection and treatment for fever and joint pains, including the shoulders after a flu shot), any and all post-service medical records.  The examiner must also consider the lay evidence provided by the Veteran regarding his combat service and any traumas reported by the Veteran during the rigors of his combat service.  In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has documented World War II combat service and thus far has provided lay evidence (including a copy of a letter home when in combat) of having been knocked out from a nearby German shell explosion.  Any other lay evidence that may be provided by the Veteran regarding his combat incidents in relation to his claimed disabilities should also be considered.  

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service incident(s) or injury/injuries, though not documented, is conceded, as it is consistent with his service, which is shown to include combat in Europe during World War II.  

* The fact that the Veteran raised a claim for service connection for a left wrist disorder, and left knee disorder in February 1946 shortly after discharge.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  Following completion of 1-2, the AOJ should schedule the veteran for a VA gastrointestinal disorders examination to determine the nature and likely etiology of his claimed colitis disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed.  All manifestations of current disability should be described in detail.  The examiner should address the following:  

(a)  Does the veteran have any current, chronic disability of his intestinal tract?  

(b)  If so, is it at least as likely as not that any disability of intestinal tract began in service, was aggravated by service (if found to preexist service) or is due to a gastrointestinal condition such as ulcer that became manifest to a compensable degree within one year of service?  

In answering these questions, the examiner must consider all service medical records and any and all post-service medical records.  The examiner must also consider the lay evidence provided by the Veteran regarding his combat service and any traumas reported by the Veteran during the rigors of his combat service.  In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has documented World War II combat service and thus far has provided lay evidence (including a copy of a letter home when in combat) of having been knocked out from a nearby German shell explosion.  Any other lay evidence that may be provided by the Veteran regarding his combat incidents in relation to his claimed disabilities should also be considered.  
  
* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service incident(s) or injury/injuries, though not documented, is conceded, as it is consistent with his service, which is shown to combat in Europe during World War II.  

* The fact that the Veteran raised a claim for service connection for a stomach disorder in February 1946 shortly after discharge.

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

5.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claims for service connection and the entitlement to special monthly benefits based on aid and attendance/housebound.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The AOJ must consider the combat provisions under 38 U.S.C.A. 1154(b) in regards to the service connection claims.  An appropriate period of time should be allowed for response.  

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may have a detrimental impact on the outcome of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



